Name: 97/571/EC: Commission Decision of 22 July 1997 on the general format of European Technical Approval for construction products (Text with EEA relevance)
 Type: Decision
 Subject Matter: building and public works;  technology and technical regulations;  executive power and public service
 Date Published: 1997-08-27

 Avis juridique important|31997D057197/571/EC: Commission Decision of 22 July 1997 on the general format of European Technical Approval for construction products (Text with EEA relevance) Official Journal L 236 , 27/08/1997 P. 0007 - 0013COMMISSION DECISION of 22 July 1997 on the general format of European Technical Approval for construction products (Text with EEA relevance) (97/571/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), as amended by Directive 93/68/EEC (2), and in particular Annex II thereto,Whereas Article 8 of Directive 89/106/EEC provides that European Technical Approval may be granted to certain products, particularly to products for which there is neither a harmonized standard, nor a recognized national standard, nor a mandate for a harmonized standard and to products which differ significantly from harmonized or recognized national standards;Whereas Commission Decision 94/23/EC (3) has laid down common procedural rules for requesting, preparing and granting European Technical Approval;Whereas that Decision provides, in its Annex 1, that the content and format of the European Technical Approval must correspond to a 'general format` agreed by the Commission;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Sole Article Pursuant to Directive 89/106/EEC, European Technical Approvals shall be made in accordance with the general format provided for in the Annex to this Decision.Done at Brussels, 22 July 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 40, 11. 2. 1989, p. 12.(2) OJ No L 220, 30. 8. 1993, p. 1.(3) OJ No L 17, 20. 1. 1994, p. 34.ANNEX GENERAL FORMAT OF EUROPEAN TECHNICAL APPROVAL (ETA) NoteThis 'General Format of European Technical Approval` is intended to ensure that the presentation of ETAs is essentially the same, irrespective of the construction product(s) concerned or the EOTA body issuing the ETA.To that end, 'General Format` lays down the- general contents, common sections and their numbering,- wording of general headings,- wording of common clauses,and gives general information (in italics) on how the various sections and specific clauses of the ETA should be drawn up. Name, address and logo of approval body issuing the ETA;Authorized and notified pursuant to Article 10 of Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of Member States relating to construction products.MEMBER OF EOTA (presented in form of EOTA logo) EUROPEAN ORGANISATION FOR TECHNICAL APPROVALS Give the full name of EOTA in English and on a new line in the official language(s) of the approval body issuing the ETAEUROPEAN TECHNICAL APPROVAL ETA - (number under EOTA numbering system)Trade name: Give trade name(s), if any, or other reference of the product(s) as used in the Community (and other EEA countries) for marketing the product(s). The trade name(s) or other reference of product(s) should not lead to misunderstandings as to the performance or intended use of the product(s).Holder of approval: Give name and address of the manufacturer or his nominated agent established in the Community to whom the ETA was issued (Article 9 (3) of Council Directive 89/106/EEC, hereinafter referred to as the 'CPD`; point 2.1 of the Common Procedural Rules, hereinafter referred to as the 'CPD`, in the Annex to Commission Decision 94/23/EC).Generic type and use of construction product(s): Indicate generic type and intended use of product(s) covered by the ETA as well as main performance levels/classes if relevant (according to Article 3 (2) and Article 6 (3) of the CPD), first in the official language(s) of the issuing EOTA body and then in English translation.Valid from: to: (See Article 8 (4) of the CPD)Manufactured plant(s) (1): Indicate manufacturing plant(s). If there are a large number of plants/places of manufacture, they should be indicated in an Annex to which reference should be made here.This European Technical Approval contains pages including Annexes which form an integral part of the document. (Indicate total number of pages (text and drawings, if any, in main part and annexes) and number of annexes.)I. LEGAL BASES AND GENERAL CONDITIONS 1. This European Technical Approval is issued by (name of approval body) in accordance with:- Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of Member States relating to construction products (2),- indicate respective national law transposing the CPD - only if the national law of the Member State of the issuing approval body so requires,- Common Procedural Rules for Requesting, Preparing and the Granting of European Technical Approvals set out in the Annex to Commission Decision 94/23/EC (3),- Guideline indicate title and number of ETA Guideline on the basis of which the ETA is granted, unless ETA is issued without an ETA Guideline in accordance with point 3.2 of the Common Procedural Rules, pursuant to Article 9 (2) of the CPD.2. The (name of issuing approval body) is authorized to check whether the provisions of this European Technical Approval are met. Checking may take place in the manufacturing plant(s) (for example concerning the fulfilment of assumptions made in this European Technical Approval with regard to manufacturing). Nevertheless, the responsibility for the conformity of the products to the European Technical Approval and for their fitness for the intended use remains with the holder of the European Technical Approval.3. This European Technical Approval is not to be transferred to manufacturers or agents of manufacturers other than those indicated on page 1, or manufacturing plants other than those/indicated on page 1/laid down in the context of this European Technical Approval (delete as appropriate).4. This European Technical Approval may be withdrawn by (name of issuing approval body) pursuant to Article 5 (1) of Council Directive 89/106/EEC.5. Reproduction of this European Technical Approval including transmission by electronic means shall be in full. However, partial reproduction can be made with the written consent of (name of issuing approval body). In this case partial reproduction has to be designated as such. Texts and drawings of advertising brochures shall not contradict or misuse the European Technical Approval.6. The European Technical Approval is issued by the approval body in its official language(s). These versions should correspond fully to the version used by EOTA for circulation. Translations into other languages have to be designated as such.II. SPECIFIC CONDITIONS CONCERNING THE EUROPEAN TECHNICAL APPROVAL 1. Definition of product(s) and intended useGive technical description of the product(s) and specify the intended use on- one page (or less) of text and general drawing(s) to be given on one page as Annex 1 which is referred to in the text of II.1,or- two pages of text.Describe the type and form of the product(s) (including relevant performance levels), constituent materials, components as well as installation procedures and type of works for which the product(s) covered by the ETA is (are) intended to be used.Indicate the assumed working life of the product(s) for the intended use within the meaning of the CPD.2. Characteristics of product(s) and methods of verificationIndicate precise and measurable characteristics and parameters of the product(s) and its (their) constituents and components, where appropriate, with due consideration of the ETA Guideline mandate for the relevant product family, prepared by the Commission or, when dealing with product(s) based on the procedure under Article 9 (2) of the CPD, directly with the relevant essential requirements (Annex I to the CPD) and interpretative documents (IDs) and levels or classes of performance according to clause 1.2 of IDs, in so far as is relevant. Also take account of further requirements, if any (e.g. resulting from other Community Directives). Indicate other aspects of serviceability including specified characteristics for identification of the product(s), in so far as far as is necessary.Where product composition or parameters require confidential treatment (e.g. chemical composition of certain materials), they should not be indicated in the ETA itself but kept by the issuing approval body in the technical documentation of the ETA and only communicated to the approved bodies involved in the conformity attestation procedure in so far as is necessary for their testing, inspection and certification tasks.Summarize procedures by which judgements on durability, product characteristics and performance have been made. Refer to ETA Guidelines and/or harmonized, recognized national or other standards (test methods, methods of calculation, etc.) and indicate relevant values and parameters obtained from results as appropriate and necessary for the use of the product and the design of the works or part of works in which the product is used. Summarize any special test methods or assessment methods and indicate relevant values and parameters obtained from results as appropriate and necessary for the use of the product and the design of the works or part of works in which the product is used. Where necessary and appropriate, refer to annex(es) to the ETA.3. Evaluation of Conformity and CE marking3.1. Attestation of Conformity systemIndicate required system of conformity attestation (Annex III to the CPD) as laid down by the Commission. If the ETA covers several products, the required system of conformity attestation should be indicated separately for each of them.3.2. Responsibilities3.2.1. Tasks of the manufacturer3.2.1.1. Factory production controlSpecify methods and extent of permanent internal control of production undertaken by the manufacturer, including type and minimum frequency of tests. If the ETA covers several products, each of them should be dealt with separately.3.2.1.2. Other tasks of manufacturer (only if relevant)Specify other tasks for the manufacturer depending on the required system of conformity attestation, e.g. initial type-testing. If the ETA covers several products, each of them should be dealt with separately.3.2.2. Tasks of approved bodiesSpecify the various tasks of approved bodies depending on the required system of conformity attestation, including type and frequency of testing, of inspections and of surveillance, where relevant. If the ETA covers several products, each of them should be dealt with separately.3.3. CE markingThe CE marking shall be affixed on the (product itself - indicate where on the product, if necessary; or the label attached to it; packaging; accompanying commercial document). The CE marking shall be accompanied by the following information:Specify, in accordance with the general provisions laid down by the Commission for CE marking, the information which has to be given together with the CE marking, for example:- Name or identifying mark of the producer and plant,- Number of the approved body involved,- Identity of the product (commercial name),- ETA number,- Relevant product characteristics/performances and levels/classes thereof (all products under the same designation, regardless of the manufacturing plant, must meet the relevant product characteristics and performance values),- Year of manufacture and, if necessary, time of manufacture and production number.4. Assumptions under which the fitness of the product(s) for the intended use was favourably assessed4.1. ManufacturingIndicate special techniques of manufacture and assembly in the factory and make provisions for the qualification of the personnel and the technical installation of the manufacturing plant (for example for glued and welded constructions) in so far as is relevant for the fitness of the product(s) for the intended use when incorporated in the works and insofar as there is a relationship with the fulfilment of the essential requirements.Where provisions concerning manufacturing require confidential treatment, they should not be indicated in the ETA itself but kept by the issuing approval body in the technical documentation of the ETA and only communicated to the approved bodies involved in the conformity attestation procedure in so far as is necessary for their testing, inspection and certification tasks.4.2. InstallationSpecify provisions relating to the installation/assembly of the product(s) on site. Give special instructions for personnel engaged in the execution and for workmanship in so far as relevant for achieving fitness of the product(s) for the intended use, when incorporated in works. Give also parameters (design values, etc.) and methods in so far as is needed for the design of the works or part of the works in which the product is intended to be used. Where appropriate, refer to standards, ETA Guidelines or annex(es) to the ETA. Make it clear that it is the responsibility of the manufacturer of the product(s) to ensure that the information on these provisions is given to those concerned.5. Recommendations for the manufacturer5.1. Recommendations on packaging, transport and storageSpecify provisions in so far as is relevant achieving the fitness of the product(s) for the intended use when incorporated in the works. Make it clear that it is the responsibility of the manufacturer of the product(s) to ensure that the information on these provisions is given to those concerned.5.2. Recommendations on use, maintenance, repairSpecify provisions relating to 'operating state`, maintenance, repair and warnings, in so far as is relevant for maintaining fitness of the product(s) for the intended use when incorporated in the the works. Make it clear that it is the responsibility of the manufacturer of the product(s) to ensure that the information on these provisions is given to those concerned.Annex 1 DESCRIPTION OF PRODUCT(S) Drawing(s) generally describing the product(s) on one page, if appropriate (see also remark on contents of section II.1).Annexes 2 to n Further annexes, as appropriate, giving for example:- Further description of the product(s) and its (their) constituents, of manufacturing details, transportation, handling, storage, installation (with drawings, if appropriate),- Methods for the determination of product characteristics (testing, calculation or other methods in so far as reference to ETA Guidelines or standards is not possible),- Methods of design of part of works in which the product(s) is (are) intended to be incorporated in so far as is relevant for the fitness of the product(s) for the intended use when incorporated in the works, and where reference to ETA Guidelines or standards is not possible,- Instructions for installation/processing in so far as is relevant for the fitness of the product(s) for the intended use when incorporated in the works, and where reference to ETA Guidelines or standards is not possible.(1) Indication of manufacturing plant(s) only if necessary for technical reasons, e.g. because of assumptions made under II.4.1 Manufacturing. When appropriate for practical reasons or if the ETA holder wishes, the manufacturing plant(s) may also be laid down in a non-published supplement to the ETA which is kept by the issuing approval body and is to be communicated only to the approved bodies involved in the conformity attestation procedure.(2) OJ No L 40, 11. 2. 1989, p. 12.(3) OJ No L 17, 20. 1. 1994, p. 34.